IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00259-CV

DAMON LEE WOOD,
                                                           Appellant
v.

FREESTONE COUNTY,
                                                           Appellee



                           From the 77th District Court
                             Freestone County, Texas
                             Trial Court No. 06-389-A


                          MEMORANDUM OPINION


      Appellees Freestone County, Fairfield Independent School District, and Fairfield

Hospital District sued Appellant Damon Wood and numerous other interested persons

for delinquent property taxes that were assessed on real property in Freestone County.

Wood and the others were sued in rem only, and the Appellees sought and obtained a

judgment for foreclosure of the tax lien. Wood is the only defendant to appeal.

      Appellees have moved to dismiss Wood’s appeal, asserting that the controversy

is moot and that we lack jurisdiction because, after this appeal was taken, the property
was sold, the tax lien has been satisfied, and Wood no longer owns the subject property.

Wood has not filed a response to the motion to dismiss.

       Appellees’ motion is supported by evidence, namely a general warranty deed

dated August 4, 2011, reflecting a sale of the subject property by John C. Osborne, in

trust for Damon Lee Wood, and a release of the judgment, it having been fully satisfied.

We agree that, because Wood has sold the property, the controversy between the

parties has ended and this appeal is moot. Cf. FDIC v. Nueces County, 886 S.W.2d 766,

767 (Tex. 1994); Katy Personal Storage, Inc. v. First State Bank, 968 S.W.2d 579, 581 (Tex.

App.—Houston [14th Dist.] 1998, pet. withdrawn). Accordingly, we grant Appellees’

motion and dismiss this appeal as moot.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed September 21, 2011
[CV06]




Wood v. Freestone County                                                             Page 2